Curia.

The motion must be granted. By the 25 dollar act,(d) attorneys may he sued in a Justice’s Court; and by the 12th section of the act concerning counsellors, attorneys and solicitors,(e) they may be arrested and held to common or special bail, as ordinary persons. Both these acts save their privilege during the actual sitting of the Court to which they belong. They were considered as a virtual repeal of the law subjecting attorneys to costs, upon recoveries short of 50 dollars ; and, in this respect, as placing (.hem on the footing of other individuals. We agree with the remark in Foster v. Garnsey, “ that their privilege is substantially taken away ; and being put on the same footing with other persons, as to arrests, they ought to stand on the same ground in regard to costs; that it ought not to be left to the option of a plaintiff, to make an attorney pay the costs of this Court, by electing to sue him by bill in term time.”1 A corresponding provision was afterwards inserted in the act extending the jurisdiction of Justices.(f) The exception of time, during the session of the Court, is no objection. It is a ¿ere suspension of the right to sue in the ordinary way, during term time.
Motion granted.

 1 R. L. 387, s. 1,


 id. 418.


 Sess. 41, ch. 94, s. 1.